—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered June 21, 1996, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Since defendant’s request for a jury charge on the lesser included offense of trespass in the third degree contained none of the arguments he now raises on appeal, such claims are unpreserved (People v Ramos, 242 AD2d 510, lv denied 91 NY2d 896), and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the trial court properly denied defendant’s request. No reasonable *251view of the evidence would support a finding that defendant committed the lesser offense but not the greater offense. Defendant’s argument is based on speculation and is unsupported by the record (see, People v Scarborough, 49 NY2d 364, 371). Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.